Case:14-08190-ESL13 Doc#:134 Filed:01/08/20 Entered:01/08/20 16:34:24               Desc: Main
                            Document Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

  IN RE:                                                 CASE NO 14-08190 ESL

  EVELIO DROZ RAMOS                                      CHAPTER 13
  AUREA ESTHER FRANCO DE DIAZ

  DEBTORS


  DEBTORS’ REPLY TO TRUSTEE’S MOTION TO DISMISS, DOCKET NO. 133
               AND REQUEST FOR EXTENSION OF TIME
                TO CURE BALANCE ON PLAN ARREARS

  TO THE HONORABLE COURT:
         COME NOW, EVELIO DROZ RAMOS and AUREA ESTHER FRANCO
  DE DIAZ, the Debtors in the above captioned case, through the undersigned attorney,
  and very respectfully state and pray as follows:
         1. The Chapter 13 Trustee filed a Trustee’s Motion to Dismiss, Docket No. 133,
  stating that the Debtors are in arrears in the Plan payments in the sum of $58,875.60.
  Trustee’s Motion To Dismiss, at paragraph 1, Docket No. 133.
         2. The Debtors hereby reply to the Trustee’s motion stating that they did make
  all the monthly Plan payments to the Chapter 13 Trustee (60 monthly payments),
  however, they have not been able to pay into the Plan the proposed “lump sum”
  payment or “additional payment to fund the Plan” in the sum of $59,320.00 from “other
  sources”, specifically from the sales of a real property located in Barranquitas, Puerto
  Rico (hereinafter “the Property”). See: Chapter 13 Plan, Dated 08/28/2018, Part 2,
  Sections 2.1 and 2.4, Docket No. 109.
         4. That the Debtors respectfully state that at all times during the life of the Plan,
  they personally and/or through their State Court attorneys, have been trying to clear
  and obtain a registered title to the Property in favor of the Debtor, in order to sell the
  Property and obtain the funds needed to complete the Plan base in the present case.
         5. That the Debtors hereby respectfully state the situation concerning the status
  of the sales of the Property:
                a. that the Property is a real property located at Pueblo Ward
                Barranquitas, Puerto Rico, with a house structure built on a 838 square
Case:14-08190-ESL13 Doc#:134 Filed:01/08/20 Entered:01/08/20 16:34:24               Desc: Main
                            Document Page 2 of 4



                                            2

             meters lot of land;
             b. that the Property’s originally owner was Veda Eligia Droz Colón, R.I.P.,
             who passed away on July 19, 2002;
             c. that Veda Eligia Droz Colon, executed a Testament (“Testamento
             Ológrafo” or “Holographic Will”) whereby the Debtor received a 75%
             hereditary interest in the Estate of Veda Eligia Droz Colon, R.I.P.;
             d. that the Property is the only asset of the Estate of Veda Eligia Droz
             Colon;
             e. that the other 25% hereditary interest in said Estate is owned by Israel
             Alvarado Colón;
             f. that the liquidation of the Debtor’s hereditary interest was litigated in a
             State Court case of Evelio Droz Ramos v. Israel Droz Alvarado, Civil Case
             No. B3C201300265, RE: “Partición de Herencia”, First Instance Court of
             Puerto Rico Comerio Superior Part;
             g. that on April 06, 2015, the Debtor obtained a Judgment in his favor,
             whereby his 75% hereditary interest in Sucesion Veda Eligia Droz Colon,
             was ratified;
             g. that Hugo Rodriguez, Esq., the Notary Public who executed the
             aforestated Testament, passed away before duly recording the same at the
             Registry of Testaments;
             h. that in order to record the Property under the names of the Debtor and
             Israel Droz Alvarado, the Testament had to be previously recorded at the
             Registry of Testaments;
             i. that this situation was finally resolved on November 06, 2019, upon the
             Office of Notaries Inspector (“Oficina de Inspeccción de Notarias”) issuing
             a certification whereby it certifies that the aforestated Testament now
             appears duly recorded; and
             j. that on the other hand, the Debtor has been contacted within the last
             year, by thirty-four (34) potential buyers who are interest in purchasing
             the Property.
Case:14-08190-ESL13 Doc#:134 Filed:01/08/20 Entered:01/08/20 16:34:24            Desc: Main
                            Document Page 3 of 4



                                             3

        6. The Debtors respectfully request additional time, ninety-days (90 days) to
  proceed with the sales of the Property and pay-in to the Plan, the proposed “additional
  payment” of $59,320.00, in the above captioned case. This extension of time, if granted,
  to expire on April 06, 2020.
        7. That the Plan arrears owed by the Debtors in the sum of $59,320.00 would
  complete the Plan base in the present case and would entitle the Debtors to a discharge
  upon completion of Plan payments under 11 U.S.C. Section 1328(a).
        8. That although the Debtors’ confirmed Plan’s 60 th month expired in October,
  2019, the Debtors respectfully request this Honorable Court to exercise its discretion
  and allow a grace period to cure the Plan arrears and, thus, to deny dismissal in the
  present case. 11 U.S.C Sections 1307(c) and 1328(a).
        9. In the recent case of In re Klass, 858 F. 3d 820 (3rd Cir. 2017), the Appellate
  Court held the following:
        “[W]hile the court may not confirm a plan which is to run for more than 60
        months, nothing in the Code mandates dismissal of a case with a confirmed plan
        which ends up needing some extra time to complete. In re Harter, 279 B.R. 284,
        288 (Bankr. S.D. Cal 2002)…[L]ikewise, Section 1328 directs bankruptcy courts
        to issue a completion discharge if the debtor has completed all payments under
        the plan…without an express requirement that such payments were made within
        five years.” In re Klass, supra, at pages 829-830.

        10. The Debtors respectfully state that if the extension of time is granted, the
  Debtors will be able to sell the Property, and that from its proceeds pay the remaining
  balance of the “additional payment”, and cure the balance on the Plan arrears.
  Furthermore, the Debtors respectfully understand that this extension of time will not
  prejudice any creditors.
        WHEREFORE, the Debtors respectfully pray the Court grant the Debtors the
  requested extension of time and that, upon paying the proposed “additional payment” of
  $59,320.00, the Trustee’s motion for dismissal, Docket No. 133, be denied.
        I HEREBY CERTIFY that on this same date a copy of this notice was sent via
  electronically with the Clerk of the Court using CM/ECF systems which will send
  notifications of such to the Chapter 13 Trustee; and also certify that I have mailed by
Case:14-08190-ESL13 Doc#:134 Filed:01/08/20 Entered:01/08/20 16:34:24          Desc: Main
                            Document Page 4 of 4



                                            4

  United States Postal Service copy of this motion to the Debtors, Evelio Droz Ramos and
  Aurea Esther Franco de Diaz, PO Box 3652 Bayamon PR 00958, in the above captioned
  case.
        RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 08th day of
  January, 2020.
                             /s/Roberto Figueroa Carrasquillo
                             USDC #203614
                                         RFIGUEROA CARRASQUILLO LAW OFFICE PSC
                                         ATTORNEY FOR the DEBTORS
                                         PO BOX 186 CAGUAS PR 00726-0816
                                         TEL 787-744-7699FAX 787-746-5294
                                         EMAIL: rfc@rfigueroalaw.com
